Citation Nr: 0513827	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-31 410	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter is before the Board of Veterans' Appeals (Board ) 
on appeal of a March 2003 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans' Affairs. 

In January 2004, the veteran testified at hearing before the 
undersigned Acting Veterans Law Judge.


FINDING OF FACT

A copy of a death certificate shows that the veteran died on 
April [redacted], 2004, during the pendency of his appeal.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the veteran died during the pendency of the appeal, 
as a matter of law, the veteran's claims do not survive his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


ORDER

The appeal is dismissed.




		
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


